Title: To George Washington from Captain George Hurlbut, 8 August 1780
From: Hurlbut, George
To: Washington, George


					
						Rhode Island 8th Augst 80.2 O’Clock P.M.
						May it Please your Excellency,
					
					I am to acquaint you Mr shaw, could not comply with your Request. I immediately Ordered off, one Dragoon from the stages back, and Disposed of them Agreeable to your Excellency’s Orders—my last stage is near Tour Hill. immediately upon my Arrival there, I proceeded on to Rhode Island, to acquaint the Commanding Officer of what I had done—(& further more) of the Request your Excellency made to Mr shaw, (& his Answer[)]. The Genll Very kindely offer’d me six Hussards, to ride expresses from Rhode Island to New London, which I excepted of—I shall proceed on with the Hussars, & place them, to the Stages

the Dragoons now are, & immediately go to N. London & there am to Remain till further orders from Colo. Sheldon—Should your Excellency disapprove of my Conduct, should be happy to be inform’d & will endeavour to dispose of the Dragoons as they first were—If your Excellency Orders the Hussards to Return, it will be Necessary to have more Dragoons sent on, or Money procured to engage Men for that Buisness as the Roads are very bad, from this, ⟨to⟩ New London. I am sr with Respect Your Excellency’s most Obdt servt
					
						George Hurlbut. Capt. 2nd Regt Lt D.
					
				